ALICIA RACANELLI, CSR
                          Official Court Reporter
                          201st Judicial District Court
                          Travis County, Texas

                          P.O. Box 1748
                          Austin, Texas 78767
                          (512) 854-4028



                                        November 5, 2015

Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711-2457

VIA E-MAIL:

Re: Third Court of Appeals Cause No. 03-15-00402-CV
    Trial Court Case No. D-1-GN-14-004025

Style: Anthony West
      vs
      Daniel Wannamaker

Dear Mr. Kyle,

I received your letter dated November 4, 2015, regarding an overdue record.
There was no record taken of the Motion for Summary Judgment held on
May 27, 2015, before Judge Amy Clark Meachum.

If I can be of any further assistance, please do not hesitate to contact me at
alicia.racanelli@traviscountytx.gov.


                                        Very truly yours,

                                        /s/ Alicia Racanelli

                                        Alicia Racanelli